Citation Nr: 0930777	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  00-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gall bladder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969, and had subsequent service in the Navy Reserve.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2005.


FINDING OF FACT

The Veteran's gall bladder disorder was not manifested during 
a period of active duty service, nor was a gall bladder 
disorder manifested during a period of active duty for 
training.  


CONCLUSION OF LAW

Gall bladder disorder was not incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, the Veteran claimed entitlement to service 
connection for gallbladder disorder prior to enactment of the 
VCAA.  The Veteran's appeal stems from a July 2000 rating 
decision which denied service connection.  In June 2001 and 
February 2006, VCAA letters were issued to the Veteran.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran letters in June 2001 and February 2006, which advised 
him of the evidence necessary to support his service 
connection claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records from his period of active 
service, and period of reserve service, service personnel 
records from his reserve service, and post-service VA medical 
records.  In June 2007, VA requested further information from 
the Veteran with regard to the name and address of reserve 
units from July 1969 to June 1983; however, the Veteran did 
not respond.  There is otherwise no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in detail below, the Board has determined that a 
VA examination is unnecessary with regard to the service 
connection issue in appellate status.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty or active 
duty for training at the time of the disablement or death due 
to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 
485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 
(1990).  "Injury" is defined as harm resulting from some 
type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Service treatment records for the Veteran's period of active 
service are negative for any complaints or diagnoses related 
to the gallbladder.  An examination performed for separation 
purposes from active service in May 1969 does not reflect any 
gall bladder disorder, and his 'abdomen and viscera' were 
clinically evaluated as normal.  

Subsequent to his period of active service, the Veteran 
served in the Navy Reserve through June 1983.  Service 
treatment records reflect that on May 8, 1983, the Veteran 
complained of stomach cramps and general malaise.  The 
assessment was rule out bile duct obstruction/ 
gastroenteritis/liver problems.  A June 4, 1983 service 
treatment record reflects that the Veteran was seen on May 8, 
and was diagnosed as having biliary collic.  On consultation 
on June 4, a history of recurrent abdominal pain, consistent 
with biliary colic was noted but he had a normal physical 
examination.  The impression was cholelithiasis and chronic 
and recurrent cholecystitis.  The examiner recommended 
elective cholecystectomy.

In March 2000, the Veteran sought treatment with a VA medical 
examiner, R.K., M.D.  Dr. R.K. stated that the Veteran had a 
history of gallbladder disease.  Dr. R.K. stated that 
subsequent to the Veteran completing his active duty the 
Veteran was diagnosed with a gallbladder disorder.  Dr. R.K. 
stated that this was when the Veteran was in "Ready Reserves 
shortly after his active duty."  Dr. R.K. stated that this 
condition led to his discharge and prevented his re-
enlistment in the military.  Dr. R.K. opined that the Veteran 
has a gallbladder disease which occurred near the end of his 
active duty tour and directly led to his discharge and 
prevented his re-enlistment in the military service.  He was 
able to complete his military service in the Ready Reserves 
until June 1983.

A November 2000 VA clinical entry from Dr. R.K. states that 
the Veteran has a history of cholelithiasis which was 
documented as originally diagnosed while on active duty and 
the Veteran had a recent ultrasound confirming the presence 
of gallstones.  Dr. R.K. stated that subsequent to the 
Veteran completing his active duty, he was diagnosed with a 
gall bladder disorder, specifically cholelithiasis.  Dr. R.K. 
stated at that time it was not felt to be surgical and he did 
not have a cholecystectomy, however, he was significantly 
symptomatic and this is well documented in his service 
records.  Dr. R.K.'s assessment was history of 
cholelithiasis, and stated that the Veteran has a documented 
history of gallbladder disease while being in the military 
and this intermittently is symptomatic and he has confirmed 
cholelithiasis by abdominal ultrasound.  Dr. R.K. stated that 
such disease appeared to be clearly service related in 
nature.

A February 2001 VA clinical entry from Dr. R.K. reflects a 
history of cholelithiasis.  Dr. R.K. stated that subsequent 
to completing his active duty, the Veteran was diagnosed with 
gallbladder disorder.  He was in the ready reserves shortly 
after his active duty, when the gallbladder disease was 
diagnosed.  The Veteran continued today to suffer from 
intermittent symptoms and has well documented cholelithiasis 
and gallbladder disease.  Dr. R.K. diagnosed gallbladder 
disease with cholelithiasis and stated that this was 
originally diagnosed while the Veteran was on active duty.  
Dr. R.K. stated that cholelithiasis and gallbladder disease 
is a well recognized service-connected disability and this 
was documented while the Veteran was on active duty.

A May 2001 clinical entry from Dr. R.K. reflects history of 
cholelithiasis.  Dr. R.K. stated that the Veteran has a well 
documented history of cholelithiasis.  His medical problem 
was documented while on active duty.  Dr. R.K. stated that 
the cholelithiasis was diagnosed and actually prevented the 
Veteran from remaining in the military and prevented his re-
enlistment at that time.  Dr. R.K. stated that his 
gallbladder problems were documented while on active duty, 
has been documented recently, and has continued to give the 
Veteran intermittent problems and again should warrant 
serious consideration for service-connected disability.

Clinical entries dated in July 2001 and February 2002 from 
Dr. R.K. reflects a history of cholelithiasis first 
documented in the military and confirmed recently by 
ultrasound.

Initially, the Board notes that as a gall bladder disorder is 
a disease, rather than an injury, such disease would have had 
to have manifested during a period of active service or 
active duty for training.  While service treatment records do 
reflect treatment for a gall bladder disorder in May and June 
1983, there is no indication that such disorder/disease was 
incurred during a period of active service or active duty for 
training.  

As detailed hereinabove, service treatment records from the 
Veteran's period of active service for the period June 1965 
to June 1969 do not reflect any complaints or diagnoses 
related to a gallbladder disorder.  As detailed, treatment 
records from the Veteran's period of reserve service reflect 
complaints and diagnoses related to the gallbladder in May 
and June 1983.  The evidence of record contains the Veteran's 
service personnel records which contain 'Records of Naval 
Reserve Service.'  Said records reflect that from the period 
April 1983 to June 1983, the Veteran had 8 total drills; 
however, the records do not reflect that the Veteran had a 
period of active duty for training during such time period or 
thereafter.  A service personnel record reflects that 
effective June 12, 1983, the Veteran was discharged with an 
honorable discharge by reason of expiration of term of 
enlistment and was recommended for reenlistment.  The 
evidence of record, however, does not reflect that the 
Veteran reenlisted in the reserves.  

As detailed hereinabove, Dr. R.K. has variously stated that 
the Veteran's gall bladder disorder began during the 
Veteran's period of "active duty" or stated that the 
Veteran's gall bladder disorder began during the Veteran's 
period of reserve service and shortly after completing his 
active duty.  However, there is no gall bladder disorder 
documented during the period of active service.  There is 
also no documentary evidence that a gall bladder disorder 
manifested "shortly" after his period of active service.  
In fact, there is no supporting evidence that a gall bladder 
disorder was initially detected for many years after active 
duty service.  Likewise, such disease has not been shown to 
have been incurred during a period of active duty for 
training during the Veteran's period of reserve service.  

Dr. R.K.'s opinions of etiology are entitled to no probative 
weight as they are based on inaccurate information not 
contained within the record.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  It appears that such opinions may have been based on 
the Veteran's self-reported history of having incurred gall 
bladder disease during a period of active service or active 
duty for training, which is not otherwise supported by the 
evidence of record.  While it is clear that the Veteran did 
experience gall bladder symptomatology which is documented in 
service treatment records, there is no indication that such 
symptoms or diagnoses were rendered during a period of active 
service or active duty for training.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the Veteran, where that history is unsupported by the 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and finds that such is not required in order 
to make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The contemporaneous service treatment and 
personnel records do not support the Veteran's assertions 
that he incurred a gall bladder disease during a period of 
active service or active duty for training.  In sum, the 
evidence does not establish that the Veteran suffered a 
disease in active service with regard to his gallbladder, so 
it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


